Citation Nr: 9928566	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.   97-19 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from August 1979 to 
September 1984.

This case comes before the Board of Veterans' Affairs (Board) 
on appeal from a January 1997 rating decision in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to TDIU.


REMAND

In April 1999 the Board sought VA medical expert opinion as 
to whether the appellant's cardiovascular disability 
precludes him from substantially gainful employment 
consistent with his education and occupational experience.  
The opinion provided in June 1999 was to the effect that the 
data in the appellant's claims folder was outdated.  It was 
recommended that a measure of left ventricular function 
should be performed along with stress thallium imaging to 
examine both the cardiac structure and function.  Based on 
this opinion, this case is REMANDED for the following action:

1.  The RO should obtain any additional 
current medical records, VA or private, 
relating to the appellant's 
cardiovascular disability.

2.  The appellant should be scheduled for 
a VA examination by a cardiac specialist 
who has not previously examined him, if 
available, to determine the current 
severity of his service connected 
cardiovascular disability.  All necessary 
tests and studies should be accomplished 
to determine cardiac structure and 
functioning.  In this regard, the 
attention of the examiner is directed to 
the recent VHA opinion which suggested 
that a measure of left ventricular 
function should be performed along with 
stress thallium imaging.  All clinical 
manifestations should be reported in 
detail.  

The examiner is specifically requested to 
answer the following questions: Is it at 
least as likely as not that the 
cardiovascular disability precludes the 
appellant from substantially gainful 
employment consistent with his education 
and occupational experience?  The 
rationale for the opinion should be set 
forth.  The claims file and a copy of 
this remand should be made available to 
the examiner. 

3.  The appellant should be given 
adequate notice of the requested 
examination that includes advising him of 
the consequences of failure to report to 
the examination.  If he fails to report 
for the examination, this should be noted 
in the claims folder.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including additional medical evidence 
obtained by the RO pursuant to this 
remand.  If the benefit sought is not 
granted, the appellant should be provided 
a Supplemental Statement of the Case.  
The case should then be returned to the 
Board after completion of the usual 
adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



